Citation Nr: 1232158	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-27 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

(The Veteran also had temporary 100 percent ratings for his PTSD from June 18, 2010 to July 31, 2010, and from April 18, 2011 to June 19, 2011, under the provisions of 38 C.F.R. § 4.29 to compensate him for hospitalizations over 21 days.)

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to June 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, granted service connection for residuals of a left knee strain and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from June 11, 2005, so back to the day following the Veteran's separation from service.  The RO also granted service connection for PTSD and assigned an initial 50 percent rating, also retroactively effective from June 11, 2005.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals his initial ratings, VA must consider whether to "stage" the ratings to compensate him for times since the effective date of his award when his disabilities may have been more severe than at other times during the course of his appeal).

Another RO decision since issued in April 2010, during the pendency of this appeal, denied an additional claim for a TDIU.  But a subsequent July 2010 RO decision increased the rating for the residuals of the left knee strain from 0 to 10 percent as of November 18, 2009.

A September 2010 rating decision granted the Veteran a temporary 100 percent disability rating for his PTSD, effective from June 18, 2010 to July 31, 2010, pursuant to 38 C.F.R. § 4.29 for hospitalization over 21 days for this disability.  He was again awarded a temporary 100 percent disability rating for his PTSD effective from April 18, 2011 to June 19, 2011, in a July 2011 rating decision

In the interim, he had withdrawn his appeal for an even higher initial rating for his left knee disability, so the Board issued a decision in December 2010 dismissing that claim.  38 C.F.R. § 20.204 (2011).  That same decision, however, remanded his remaining claims of entitlement to an initial rating higher than 50 percent for his PTSD and for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and these claims are once again before the Board.


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity due to a depressed/dysphoric mood, anxiety, impaired memory, dissociative flashbacks, sleep impairment, distressing dreams, illusions, hallucinations, irritability, and constricted affect, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 

2.  Service connection is in effect for:  (1) PTSD, rated as 50-percent disabling;(2) a respiratory condition claimed as chronic obstructive pulmonary disease (COPD)/bronchitis, rated as 30-percent disabling; (3) lumbar spine strain, rated as 20-percent disabling; (4) impairment of semilunar cartilage of the left knee, also rated as 20-percent disabling; (5) patellofemoral syndrome previously evaluated as left knee strain, rated as 10-percent disabling;(6) hypertension, rated as 0-percent disabling; (7) plantar warts of the left foot, rated as 0-percent disabling; and (8) migraine headaches, also rated as 0-percent disabling.  So, effectively since July 1, 2011, the combined disability rating has been 80 percent.

3.  The Veteran has undergone VA examinations in September 2006, June 2008, November 2009, December 2010, February 2011, and April 2012.  The report of that December 2010 VA compensation examination indicates he was then currently employed with the Department of Corrections as a correctional officer, and he apparently still has this same job.

4.  The competent and credible medical and lay evidence does not indicate his service-connected disabilities are so severe as to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria also are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2006, May 2008, November 2009, and August 2010.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters all also complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claims.

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC, and even three SSOCs, discussing this "downstream" element of his claim insofar as the reasons and bases for assigning a 50 percent rating for his PTSD (that is, for the times when he did not have the temporary 100 percent ratings under 38 C.F.R. § 4.29) and citing the applicable statutes and regulations.  Moreover, although not required, he was provided Dingess notice concerning the "downstream" disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist him by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs) and VA treatment records in support of his claims.  In addition, the RO/AMC arranged for VA compensation examinations, initially in September 2006 to first determine whether he was entitled to service connection for PTSD (so to confirm he had it and that it was related to his military service), and since in February 2011 to reassess the severity of it, which is now the determinative "downstream" issue since his appeal is for a higher rating for this now service-connected disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of his PTSD was in February 2011, so relatively recently, and as a consequence of a prior Board remand.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability therefore is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time since an otherwise adequate examination does not obligate VA to schedule a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

And concerning his claim for a TDIU, he also was provided a VA compensation examination in December 2010 for a medical opinion specifically concerning whether he is unemployable on account of his service-connected disabilities, meaning incapable of obtaining and maintaining substantially gainful employment.  As the Court indicated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  He has since undergone additional VA examinations in February 2011 and even more recently in April 2012 regarding other service-connected disabilities and any consequent employment issues.  Thus, another examination to evaluate the severity of his service-connected disabilities and their impact on his employability is unwarranted under the circumstances presented.  Proscelle, 2 Vet. App. at 632.

Moreover, in having him undergo the December 2010 and February 2011 VA compensation examinations, there was compliance with the Board's December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a Veteran is entitled to compliance with a remand directive as a matter of law, and that the Board itself commits error in failing to ensure this compliance).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when it is acceptable to have "substantial", even if not "exact" or "absolute" compliance with a remand directive).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Entitlement to an Initial Rating Higher than 50 Percent for the PTSD

Since, as already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection for his PTSD, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice to even claims that do not involve initial ratings, but also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  


If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  So the list is not exhaustive or all-inclusive.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Here, the evidence of record shows the Veteran's PTSD is adequately compensated by his currently assigned 50 percent rating for the entire appeal period, that is, except for when he was entitled to and, thus, has been awarded temporary 100 percent ratings under 38 C.F.R. § 4.29 since hospitalized for treatment of his PTSD for over 21 days.  In making this determination that at all other times a rating higher than 50 percent was not warranted, the Board has reviewed and considered his statements in support of this claim and his VA outpatient treatment records dated from June 2005 to March 2012.  The Board also has considered the reports of his VA psychiatric examinations for compensation purposes in September 2006, June 2008, November 2009, and most recently in February 2011.

In September 2006, he had a VA general medical examination to determine whether he was entitled to service connection for PTSD, among other disabilities.  The report notes that he indicated he suffered from nightmares and avoidance tendencies following his deployment to Iraq.  The symptoms he described included avoidance, decreased interest, detachment feelings, irritability, hypervigilance, exaggerated startle response, and difficulty sleeping.  There is no indication he suffered from any suicidal ideations, and he did not report any symptoms of active psychosis or mania.  However, he did report intermittent homicidal thoughts and was experiencing visual and auditory hallucinations.  Concerning his employment, he indicated he worked for the Coroner's office, transporting bodies back and forth.  Prior to that job, he had worked for the Department of Juvenile Justice, but had resigned because there was too much stress.

During the objective mental status portion of that evaluation, the examiner specifically observed the Veteran was alert, with moderate eye contact, and slowed psychomotor speed.  His affect was flattened, with little facial expression or inflection to his voice.  The examiner indicated the Veteran suffered from mild depression and moderate-to-severe PTSD and assigned GAF scores of 55 and 50, respectively.  GAF scores of 50 and 55 are, according to the DSM-IV, indicative of moderate-to-serious/severe symptoms.  The examiner also clarified that the PTSD was the primary mental condition, with the depressed mood secondary.  The VA examiner additionally determined the Veteran's depression and PTSD had had a moderate-to-severe negative impact on his social and occupational functioning.

In June 2008, he had another VA examination for his PTSD, this time to assess the then current level of severity of this disorder.  The symptoms he described again included avoidance, decreased interest, detachment feelings, irritability, hypervigilance, exaggerated startle response, and difficulty sleeping.  He reported daily hallucinations, but no evidence of suicidal or violent ideations.  The examiner indicated the frequency of the Veteran's symptoms were weekly, some daily, and described them as severe.  The Veteran reported he had been married for approximately eight years, and was expecting his first child.  However, concerning his employment, he stated that he had been more isolated and unable to find gainful employment.  He had degrees in medical assistance and management principles.  He said he planned to work in forensics but had been unable to do so since his mother's demise.

During the objective mental examination, he was described as being casually dressed and well groomed, with normal rate, rhythm and volume in his speech.  He was alert and oriented to time, place and person.  His memory was described as fair.  The examiner assigned a GAF score of 48, which is indicative of severe symptoms.  Additionally, the examiner stated the Veteran's PTSD and depressive disorder were contributing to his inability to work, which prevented him from securing and following a substantially gainful occupation.  However, the examiner also stated the Veteran needed intensive outpatient treatment, including medication and therapy.  And if he was able to get the required treatment, then his prognosis would be fair.  The examiner therefore concluded that a reassessment of employability was needed after three to six months of intensive treatment, apparently to determine just how much benefit it would provide.

The Veteran had yet another VA examination in November 2009.  He was then currently on medication for his PTSD symptoms.  The symptoms included depression, irritability, feeling distracted, avoidance, problems with concentration, and difficulty sleeping.  He denied any suicidal or homicidal ideations and plans, but did admit to being physical with a nephew when they were arguing.  The Veteran was still married to his wife, despite having marital strains at times.  Concerning employment, the examiner noted the Veteran had not been employed since 2007.  He previously had worked as a correctional officer from 2005 to 2006, as a security guard from 2006 to 2007, and most recently for the Coroner's office as a driver from 2006 to 2007.


On objective mental status evaluation, he was described as casually dressed and appropriately groomed.  He was alert and oriented to person, place and time.  However, the examiner noted the Veteran's mood was a bit irritable, and that his affect was restricted.  He denied homicidal and suicidal ideations, but admitted to auditory hallucinations.  Additionally, the examiner noted the Veteran had mild memory impairment.  Based on these findings, the examiner assigned a GAF score of 53, indicative of moderate symptoms from the PTSD.  A separate or concurrent diagnosis of depressive disorder was not provided.  The examiner also stated that the Veteran's prognosis was guarded.  

He was most recently evaluated for his PTSD in February 2011 as a consequence of the Board's December 2010 remand.  During this examination, he reported symptoms including anxiety, isolation by not visiting friends, and being "on edge."  He denied suicidal intent, but has had occasional suicidal ideation.  The examiner stated there were no other symptoms reported.  The frequency of the symptoms was noted as occurring daily, with mild-to-moderate severity.  Concerning employment, the examiner determined the Veteran is capable of maintaining gainful employment, and that his disabilities are more physical than mental when considering his education, training and prior experience.

The examiner noted, as well, that the Veteran had been hospitalized in June 2010 for his psychiatric disorder.  Upon objective mental status evaluation, his appearance was normal and he was well-dressed and groomed.  His behavior also was within normal limits and communication intact.  His speech was normal, too, in rate and rhythm, and he had good eye contact.  The examiner diagnosed mood disorder, not otherwise specified (NOS), and PTSD.  He assigned a GAF score of 70 for the PTSD, which is indicative of just relatively mild symptoms, and 55 for the mood disorder.  The examiner concluded that neither the PTSD nor the mood disorder cause the other condition, so are not interrelated.  The Veteran's prognosis was determined to be poor-to-fair.  However, the examiner stated the diagnosis of PTSD was "carried forward" partly out of respect for the previous examinations, and that the mood disorder accounts for the Veteran's anxiety, depression, and possibly for other, nonspecific symptoms.  

Also on file for consideration are VA treatment records dated from June 2005 to March 2012 concerning the Veteran's ongoing treatment for PTSD, both on an inpatient and outpatient basis.  He was first hospitalized in June 2010, and a GAF score of 54 was assigned - which is indicative of moderate symptoms.  He was hospitalized again in April 2011, and a nearly identical GAF score of 55 was assigned upon discharge in June 2011 - so also suggestive of moderate symptoms.  These VA treatment records indicate his GAF scores remained fairly stable, ranging primarily from 48 to 55 since his initial VA examination in September 2006 until his most recent discharge from inpatient treatment in June 2011.  The February 2011 VA examiner assigned a GAF score of 70; however, given the Veteran's subsequent admission for inpatient treatment two months after that examination, the Board finds the GAF score of 55 is a more accurate reflection of his functioning.

Based on this evidence, the Board finds that the Veteran's symptoms most closely approximate his currently assigned 50 percent disability rating for the entire appeal period.  The results of his several VA examinations report fairly consistent symptoms of avoidance, isolation, irritability, auditory hallucinations, and difficulty sleeping.  Additionally, while he does not have suicidal intent, suicidal and homicidal ideations were present, giving rise to the need for inpatient treatment.  His GAF scores have remained fairly stable, ranging primarily from 48 to 55, which are indicative of moderate-to-severe symptoms.  But, on the whole, given the type and extent of symptoms and frequency of them, a 50 percent rating best approximates the overall severity of his PTSD.  So this rating must remain in effect.  38.F.R. §§ 4.3, 4.7.

This 50 percent rating takes into account his irritability, avoidance practices, disturbances in his motivation and mood, to include his reports of auditory hallucinations, so it accounts for these symptoms and this level of impairment.  His PTSD does not, on the whole and in comparison, warrant higher 70 or 100 percent ratings because for the most part he does not have sufficiently severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  In this regard, he has repeatedly denied having any suicidal or homicidal ideations, aside from the instances in which he required hospitalization, and he already has been compensated for those hospitalizations at the highest possible level by assigning the temporary 100 percent ratings under § 4.29.  Additionally, he has not reported, and the evidence does not show, obsessional rituals interfering with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression (as opposed to just occasional) affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships (as opposed to merely perhaps having some difficulty in doing this), especially when considering he is still married.

Some of the earlier examiners associated the depression with the PTSD, whereas the most recent VA compensation examiner in February 2011 steadfastly disputed this notion, concluding instead that the Veteran's mood disorder accounts for his anxiety, depression, and possibly for other, nonspecific symptoms, so completed disassociated the mood disorder and associated depression and other symptoms from the PTSD.  And while some of the earlier examiners had indicated the PTSD was the primary or predominant mental disability, this most recent examiner made a contrary finding, indicating instead the PTSD and its repeated diagnosis was merely being carried forward out of respect for the prior examiners, so apparently not necessarily on the premise that it continued to be the predominant or primary mental disability or main problem.  And with this in mind, this most recent examiner's assessment of the PTSD was that it is far less severe than was indicated in years past.  The Board believes the happy medium of sorts, when reconciling his assessment of the severity of the PTSD versus the others', places it within the range of social and occupational impairment contemplated by a rating at the 50-percent level instead of at the higher 70 and 100 percent levels.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that only when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition does 38 C.F.R. §§ 3.102 and 4.3 require that 

reasonable doubt on this issue be resolved in the Veteran's favor and dictate that such signs and symptoms be attributed solely to the service-connected condition).  The most recent VA compensation examiner gave some measure of the extent the Veteran is impaired socially and occupationally on account of his PTSD versus as a result or consequence of the other conditions mentioned, including especially the mood disorder and associated depression.  So the Board, in turn, is able to parcel out the measure of disability specifically attributable to the PTSD such that all mental health related symptoms the Veteran has experienced and continues to do not have to be, by default, necessarily associated with his PTSD.

He is not entitled to a 100 percent rating for his PTSD because the evidence fails to demonstrate that he has total occupational and social impairment on account of this condition, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, while he reported one instance of "becoming physical" with his nephew in 2008, there has not been any repetition or pattern of this behavior such that it is a recurring theme.  Moreover, none of the other symptoms suggestive of a 100 percent rating have been shown.

Accordingly, the Board finds that the medical and lay evidence supports a rating of 50 percent, but no higher, for the Veteran's PTSD throughout the appeal period.  38 C.F.R. § 4.130, DC 9411.  There has not been fluctuation of his PTSD to permit the Board to "stage" this rating under Fenderson.

The Board has additionally considered whether this claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that his PTSD symptomatology is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the Rating Schedule and, indeed, the holding in Mauerhan makes clear that, regardless, the symptoms in the Rating Schedule are not intended to be exhaustive or all-inclusive in any event.  

And while it is true the Veteran has been hospitalized for treatment of his PTSD, as evidenced by his receipt of the temporary 100 percent ratings under § 4.29, it cannot also be said that he has been frequently hospitalized, all things considered, because far more often than not he has not been.  Therefore, the Board finds that the rating criteria reasonably describe his disability level and symptomatology for his service-connected PTSD.  As such, the Board finds that the Rating Schedule is adequate to evaluate his disability picture.  The Board also observes that, according to the evidence in the claims file, he is currently employed as a prison guard with the Department of Corrections, despite his contentions that he has been unable to work since 2007 on account of his PTSD.  And while the marked interference with employment contemplated by 38 C.F.R. § 3.321(b)(1) is less than the outright unemployability contemplated by § 4.16, he has not shown even this lesser degree of impairment inasmuch as there, as examples, are no indications of less than satisfactory performance appraisals, demotions, reprimands, or the like on account of his PTSD.

Therefore, the Board concludes that referral of this claim for consideration of an extra-schedular rating is unwarranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Entitlement to a TDIU

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected disabilities and, therefore, entitled to a TDIU.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if instead there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  But disabilities resulting from common etiology or affecting a single bodily system will be considered as one disability in determining whether these threshold minimum rating requirements are met.  Id.

And even if a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an 
extra-schedular basis under 38 C.F.R. § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In this particular case at hand, the Veteran's service-connected disabilities are:  (1) PTSD, rated as 50-percent disabling;(2) a respiratory condition claimed as COPD/bronchitis, rated as 30-percent disabling; (3) lumbar spine strain, rated as 
20-percent disabling; (4) impairment of semilunar cartilage of the left knee, also rated as 20-percent disabling; (5) patellofemoral syndrome previously evaluated as left knee strain, rated as 10-percent disabling;(6) hypertension, rated as 0-percent disabling; (7) plantar warts of the left foot, rated as 0-percent disabling; and (8) migraine headaches, also rated as 0-percent disabling.  So, effectively since July 1, 2011, the combined disability rating has been 80 percent.

He therefore has sufficient ratings to meet the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  So the only remaining consideration is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


Since his discharge from service in 2005, the Veteran has been employed with the Department of Juvenile Justice as a correctional officer from 2005 to 2006, as a security guard from 2006 to 2007, as a driver for the Coroner's Office, also from 2006 to 2007, and is currently employed as a correctional officer.  He completed high school and has obtained two degrees, one in medical assistance and the other in management principles.

His VA treatment records contemporaneously dated from June 2005 to March 2012 discuss his ongoing treatment for his multiple service-connected disabilities.  However, these treatment records do not indicate whether he was incapable of obtaining and maintaining substantially gainful employment.

He has been examined several times for his PTSD.  And as specifically concerning the issue of his employability, during his September 2006 VA examination he reported working for the Coroner's office, transporting bodies back and forth.  Prior to that job, he had worked for the Department of Juvenile Justice, but had resigned because there reportedly was "too much stress."  He since has obtained other employment, however, so has continued to work successfully.

The June 2008 examiner acknowledged the Veteran had become more isolated and was supposedly unable to find gainful employment.  That examiner determined the Veteran's PTSD and depressive disorder were contributing to his inability to work, which prevented him from securing and following a substantially gainful occupation.  However, that examiner also stated the Veteran needed to undergo intensive outpatient treatment, including medication and therapy, and that, if he was able to get that required treatment, then his prognosis was fair.  That examiner therefore determined a reassessment of employability would be needed after three to six months of intensive treatment.

A subsequent VA examiner in November 2009 noted the Veteran had not been employed since 2007.  But there was no additional opinion given concerning his employability, so looking forward prospectively, and specifically in relation to his service-connected disabilities.

Primarily because a medical opinion was needed on this determinative issue of employability when considering all of his service-connected disabilities, not just the severity of his PTSD, the RO/AMC had the Veteran undergo a VA compensation examination in December 2010 as a consequence of the Board's December 2010 remand.  This additional examiner reviewed the file for the pertinent medical and occupational history before concluding the Veteran is still capable of employment that would be considered substantially gainful versus just marginal in comparison.  The examiner determined the Veteran remains independent in his daily living activities.  Additionally, the examiner noted the Veteran is in fact currently employed with the Department of Corrections, so has returned to the workforce in a physically demanding job.  The examiner did not provide any restrictions on the Veteran's physical activities, or denote any mental impairment such as from the PTSD, which might preclude him from continuing to work successfully in this job.

The Veteran since has had another VA examination in February 2011 to reassess his PTSD, which also was requested on remand.  And this additional examiner reaffirmed the Veteran is still capable of maintaining substantially gainful employment, explaining that his disabilities are more physical than mental when considering his level of education, training and prior experience

Aside from that, the Veteran was reexamined in April 2012 to reassess the severity of his left knee disability.  It was noted that he requires the use of a brace for this knee.  He reported that, in his employment as a correctional officer, he has to restrain prisoners and his left knee buckles, causing extreme pain, or he falls.  The left knee disability also limits his running ability.  The examiner indicated the left knee disability "impacts" the Veteran's ability in the manner discussed, but did not render any additional information insofar as to whether this was tantamount to an outright preclusion to employability.


So while it is true, according to the numerous VA compensation examiners, that the Veteran has, at least at times, had difficulty working, he is still capable of obtaining and maintaining substantially gainful employment.  It is worth repeating that the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The mere fact that a Veteran is unemployed or has had difficulty obtaining employment is not enough.  Id.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  And in this particular instance, the evidence is in direct contravention to the Veteran's contentions that he is not capable of obtaining and maintaining substantially gainful employment, particularly since by all present accounts he is still employed with no immediate or imminent threat of being fired or dismissed from his job.

Therefore, the Board cannot grant this TDIU claim because the preponderance of the evidence is unfavorable, meaning the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).



ORDER

The claim for an initial disability rating higher than 50 percent for the PTSD is denied.

The claim for a TDIU also is denied.  



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


